NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0338n.06

                                          No. 21-2732


                          UNITED STATES COURT OF APPEALS
                                                                                     FILED
                                                                                Aug 18, 2022
                               FOR THE SIXTH CIRCUIT
                                                                            DEBORAH S. HUNT, Clerk

 ANDRE REYNOLDS, as the Personal Representative )
 of the Estate of Deborah Reynolds, Deceased; ESTATE )
                                                     )
 OF DEBORAH REYNOLDS,
                                                     )         ON APPEAL FROM THE
         Plaintiff-Appellant,                        )         UNITED STATES DISTRICT
                                                     )         COURT FOR THE EASTERN
         v.                                          )         DISTRICT OF MICHIGAN
                                                     )
 BRANDON SZCZESNIAK, et al.                          )                                OPINION
         Defendants-Appellees.                       )
                                                     )


Before: BATCHELDER, NALBANDIAN, and READLER, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. On a late summer’s night in 2018 in Ferndale,

Michigan, police officers found Deborah Reynolds sitting outside a 7-Eleven convenience store

with DeAngelo Martin standing by her side. The officers asked Reynolds and Martin several

questions, attempted to administer breathalyzer tests, and ticketed Reynolds for possession of an

open intoxicant. The officers, misunderstanding the relationship between Reynolds and Martin,

drove them to a gas station in Detroit and left them there together. Reynolds was never seen alive

again. Months later, authorities found Reynolds’s body in an abandoned house in Detroit.

       Reynolds’s estate sued the City of Ferndale, the Ferndale police officers involved in the

encounter, and Martin, asserting a substantive due process claim, an equal protection claim, a

Monell claim, and a state-law claim for gross negligence. The district court remanded the suit

against Martin to state court, dismissed the federal claims against the Ferndale defendants, and

remanded the remaining state-law claims to state court. We AFFIRM.
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


                                                 I.

              A. Ferndale Police Officers’ Encounter with Reynolds and Martin

        Around 1:00 a.m. on August 3, 2018, the Ferndale Police Department received a report of

“suspicious individuals” at a 7-Eleven convenience store located in Ferndale, Michigan. Three

Ferndale police officers, each driving a separate police vehicle, responded to the report. From this

point forward, the officers’ body and dash cameras recorded the entirety of the encounter.

        Officer Brandon Szczesniak arrived at the 7-Eleven first, where he observed four

individuals on the sidewalk outside of the 7-Eleven store. One of them, an African-American

woman later identified as 64-year-old Deborah Reynolds, was sitting in a lawn chair on the

sidewalk “drinking a 24 oz Natty Ice.” Another was an African-American man standing next to

Reynolds who was later identified as 34-year-old DeAngelo Martin. The other two individuals,

an unidentified man and woman who appeared to be Caucasian, were talking with Martin.

        On approach, Szczesniak addressed only Reynolds and Martin: “How’s it going, ma’am,

how’s it going, sir?” Reynolds responded: “We doing fine.” The unidentified man and woman

started to walk away but before leaving, the man asked Szczesniak if he needed them for anything

to which Szczesniak replied, “No, we’re okay, thank you.” Officer Lauren Zyrowski arrived

shortly thereafter.

        Szczesniak asked Reynolds if the beer on the ground belonged to her, and she replied that

“it was sitting out here when we came.” Szczesniak then asked Martin to sit down, prompting

Reynolds to beckon Martin to “come over here, baby.” Martin presented himself to the officers as

an individual with severe hearing and speech disabilities. When the officers asked Martin for

identification, he became alarmed and flustered, and communicated to the police officers—using

barely decipherable words and hand gestures—that he wanted to go home. Eventually, Martin


                                                 2
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


wrote down his full name and date of birth for the officers. Meanwhile, Reynolds appeared

intoxicated and confused, slurring her speech and asking the officers several times, “what the hell

is going on?” Despite her apparent impaired state, Reynolds gave Szczesniak her full name and

date of birth. Szczesniak returned to his vehicle to search for Reynolds and Martin on the police

databases.

       By this point, Officer Pawel Skomski had arrived. Skomski asked Martin and Reynolds

where they lived. Martin did not respond, but Zyrowski recalled aloud that a few months earlier,

she had dropped Martin off at the intersection of John R. Street and State Fair Avenue in Detroit.

Reynolds told the officers that Martin did not live with her, but Martin insisted that Reynolds was

with him. Skomski asked Reynolds how much she had had to drink, and Reynolds, appearing

offended and upset by the question, denied that she had drunk anything. When Martin motioned

to Reynolds that she should calm down, she seemed to listen, saying “okay, okay,” and telling the

officers in a less hostile tone that she “ain’t no damn drunk.”

       Skomski administered breathalyzer tests to Martin and Reynolds. Martin tested 0.19—

twice the legal limit, see Mich. Comp. Laws § 257.625, but Skomski could not get a testable

sample from Reynolds.

       Skomski then phoned his sergeant and obtained approval to take Martin and Reynolds to

Detroit. Skomski again asked Martin and Reynolds where they lived and Martin said that they

stayed with a cousin near State Fair Avenue and Woodward Avenue in Detroit.1 When Skomski

again asked Reynolds if she stayed with Martin, Reynolds did not answer, but Martin continued to




1
  The intersection at State Fair Road and Woodward Avenue is approximately one mile away from the
intersection where Zyrowski recalled taking Martin a few months prior to this incident.

                                                  3
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


insist that she was with him. Taking Martin’s word for it, Skomski decided to drop them off

together at the same location. Reynolds did not object.

       Skomski then checked in on Szczesniak who had tried unsuccessfully to find Martin on the

police databases. Skomski could not find Martin either, so they abandoned their efforts, and

returned to the scene to escort Reynolds and Martin to the police vehicles. Before going to the

police vehicles, however, Szczesniak served Reynolds with a ticket for an open intoxicant. Martin,

with his arm around Reynolds, offered to hold the ticket for Reynolds. Reynolds did not object to

Martin’s arm around her or Martin’s holding her ticket for her.

                    B. The Officers Take Reynolds and Martin to Detroit

       The officers escorted Martin and Reynolds to the police vehicles to take them to Detroit.

The officers arranged for Reynolds to ride in Zyrowski’s vehicle and for Martin to ride in

Skomski’s vehicle. Reynolds, appearing confused, declared that she just wanted to go home.

Zyrowski, to persuade Reynolds to get in the police vehicle, told her that she planned to take

Reynolds to the same place Skomski intended to take Martin, and told her as well that she planned

to take her home.2 Martin also prodded Reynolds to go with Zyrowski. Reynolds eventually got

into Zyrowski’s police vehicle, and Martin entered Skomski’s vehicle without incident. With both

Reynolds and Martin inside the police vehicles, Skomski said to the others, “alright, let’s get them

out of our city.”

       Skomski and Zyrowski drove Martin and Reynolds to Detroit. En route, Skomski searched

for Martin on the police databases once more, but that search appeared to be fruitless as well.




2
 The police officers knew or should have known of Reynolds’s home address because the open intoxicant
citation that Szczesniak served on Reynolds included her home address and county. At the very least,
Szczesniak knew of Reynolds’s home address because he wrote the citation and served it on Reynolds.

                                                 4
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


Meanwhile, in Zyrowski’s vehicle, Reynolds told Zyrowski several times that “Your baby gonna

die. Watch.” Zyrowski apparently took Reynolds’s comments to mean that Zyrowski’s baby was

going to die because she later quipped to Skomski that Reynolds had put a hex on her.

       Skomski and Zyrowski dropped Martin and Reynolds off at a Sunoco gas station near the

corner of State Fair Road and Woodward Avenue. No one saw Reynolds alive again. Reynolds’s

family filed a missing person report with the City of Ferndale, and in December 2018, a

decomposed body was found in an abandoned house near the Sunoco gas station. Authorities later

identified the body as that of Reynolds. By 2019, Wayne County prosecutors had charged Martin

with the murders of four other African-American women over the age of 50. Martin is also under

investigation for his involvement in Reynolds’s death.

                                     C. Procedural History

       Andre Reynolds, brother to Deborah Reynolds and personal representative of her estate

(the “Estate”), sued Szczesniak, Zyrowski, Skomski, the City of Ferndale, and Martin in state

court. The Estate brought wrongful death claims against all defendants, a substantive due process

claim against the Ferndale police officers and the City of Ferndale, and a Monell claim against the

City of Ferndale. The defendants removed the case to federal court. The district court declined

jurisdiction over the state-law claim for wrongful death against Martin and remanded that claim to

state court. The Estate then amended the complaint by adding an equal-protection claim and a

gross negligence state-law claim against the Ferndale police officers and the City of Ferndale, and

in January 2021, the defendants filed a motion to dismiss the case. The district court granted the

defendants’ motion, dismissed the federal claims, and remanded the gross-negligence state-law

claim to state court. The Estate appeals.




                                                 5
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


                                                II.

                                     A. Standard of Review

       “We review a district court’s grant of a motion to dismiss de novo.” Lipman v. Budish,

974 F.3d 726, 740 (6th Cir. 2020). To survive a motion to dismiss, the plaintiff must “state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation omitted). A plausible claim must allow the court “to draw the reasonable inference that

the defendant is liable for the misconduct alleged,” id., and the claim’s allegations must “raise a

right to relief above the speculative level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       This standard requires that “[w]e construe the complaint in the light most favorable to [the

plaintiff], accept [the plaintiff’s] allegations as true, and draw all reasonable inference in [the

plaintiff’s] favor.” Bailey v. City of Ann Arbor, 860 F.3d 382, 385 (6th Cir. 2017). While “our

decision rests primarily upon the allegations of the complaint,” Barany-Snyder v. Weiner, 539 F.3d

327, 332 (6th Cir. 2008), we may consider exhibits attached to the complaint “so long as they are

referred to in the [c]omplaint and are central to the claims contained therein,” Kreipke v. Wayne

State Univ., 807 F.3d 768, 774 (6th Cir. 2015) (quotation omitted).

       Here, the Estate offered all of the available body and dash camera footage from the police

officers as exhibits attached to the complaint. What’s more, the complaint references the video

exhibits, and those video exhibits captured the central events upon which the Estate’s claims rely.

Finally, neither party contested the inclusion of the videos in the district court’s review of the

complaint, nor do they contest inclusion of the videos now. See Garcia v. Does, 779 F.3d 84, 87

n.2 (2d Cir. 2015) (declining to decide whether Federal Rule of Civil Procedure 10(c) allowed the

district court to consider videos attached as exhibits to the plaintiff’s complaint because neither

party contested the videos’ inclusion as part of the court’s review of the complaint). Hence, in our


                                                 6
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


review, we consider the video exhibits and accept the complaint’s allegations as true only to the

extent that the complaint’s allegations are not contradicted by the video exhibits. See Bailey, 860

F.3d at 386–87 (holding that the court is not required to favor the plaintiff’s allegations when they

are entirely contradicted by objective video evidence).

          The Estate challenges the district court’s dismissal of its substantive-due-process and

equal-protection claims, as well as its Monell claim against the City of Ferndale. We address each

challenge individually.

                                    B. Substantive Due Process

          The Estate claims that the defendants violated Reynolds’s substantive-due-process rights.

It alleges that the Ferndale police officers took Reynolds into custody, and then abandoned her in

a high-crime area with Martin, an individual unknown to Reynolds. It further alleges that the

Ferndale police officers’ actions toward Reynolds demonstrated a deliberate indifference that

caused Reynolds to be sexually assaulted and murdered by Martin.

          The Due Process Clause of the Fourteenth Amendment says that no state shall “deprive

any person of life, liberty, or property, without due process of law.” While the Clause sounds in

procedure, the Supreme Court has read it to protect substantive rights. See Lipman, 974 F.3d at

740–41 (citing Washington v. Glucksberg, 521 U.S. 702, 721 (1997)). The Due Process Clause

protects against government intrusions—not private intrusions—on substantive rights and

generally does not impose affirmative duties on a state to protect its citizens from harm done by

private actors. See DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195–96

(1989).

          But in DeShaney, the Court said, “[w]hile the State may have been aware of the dangers

that [the plaintiff] faced in the free world, it played no part in their creation, nor did it do anything


                                                   7
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


to render him any more vulnerable to them.” Id. at 201. We have since read this language to create

two exceptions to DeShaney’s rule: (1) the state-created danger doctrine; and (2) the custodial

exception. See Lipman, 974 F.3d at 741–42. The Estate alleges that both exceptions apply to

Reynolds.

        State-created danger doctrine. A state-created danger claim has three elements, and to

state a claim under that doctrine, the plaintiff must allege all three. First, the state official(s) must

“take an affirmative act that either creates or increases the risk that the plaintiff will be exposed to

private acts of violence.” Doe v. Jackson Loc. Sch. Dist. Bd. of Ed., 954 F.3d 925, 932 (6th Cir.

2020) (cleaned up). Next, the risk exacerbated by the state official(s) must exceed the risk of

general harm to the public from a private actor. Id. And third, the official(s) must act with

deliberate indifference to the risk that they created. Id. at 933. Here, the Estate’s claim fails on

the third element because it has not alleged, nor do the videos reflect, facts that establish that the

Ferndale police officers acted with deliberate indifference.

        The deliberate-indifference element requires “extreme misconduct” on the part of the state

officials. Id. Extreme misconduct is more than a negligent mental state, but can be less than an

“actual intent to harm.” Id. As is the case here, we apply the deliberate-indifference standard in

cases in which state officials have the opportunity to make “unhurried judgments.” Id.

        The deliberate-indifference standard has two parts. For the first part, the official(s) must

“be aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and [the official] must also draw the inference.” Ewolski v. City of Brunswick, 287 F.3d

492, 513 (6th Cir. 2002) (citation omitted). This requires a set of facts that allow for an inference

that the official knew “of more than a general risk of harm.” Doe, 954 F.3d at 934. In other words,

the official must at least have been aware of the specific risk of harm to the plaintiff that later


                                                   8
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


develops. Id. at 932 (rejecting a “should-have-known framework,” as that comes close to

suggesting a “classic negligence formulation”) (citation omitted). Doe is instructive on this point.

There, a kindergarten student and her parents sued the school board and five school employees

under the state-created danger doctrine for allowing a fifth grader to sexually assault the

kindergartner on the school bus. Id. at 929–30. But we held that the school employees did not act

with deliberate indifference. While those employees knew of the fifth grader’s “poor judgment,

bullying tendencies, and dishonesty,” they did not know of any facts suggesting that the fifth grader

posed a risk of intentional sexual assault. Id. at 935; see also McQueen v. Beecher Cmty. Schs.,

433 F.3d 460, 469–70 (6th Cir. 2006) (holding that the school official did not act with deliberate

indifference because the student’s past disruptive and violent behavior did not mean that the

official knew of the specific risk that the student would have a gun and fatally shoot another student

when the school official left the classroom for a moment).

       To satisfy the standard’s second part, the alleged facts must show that the official’s

response to the risk of specific harm was “conscience shocking.” Doe, 954 F.3d at 934 (quotation

omitted). This requirement “ensures that ‘only the most egregious official conduct can be said to

be arbitrary in the constitutional sense.’” Schroder v. City of Fort Thomas, 412 F.3d 724, 730 (6th

Cir. 2005) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). Hence, the second

part requires that the plaintiff allege “that the police knowingly and unreasonably opted for a

course of conduct that entailed a substantially greater total risk than the available alternatives.”

Ewolski, 287 F.3d at 515 (quotation omitted).

       Here, the Estate has not alleged facts that establish deliberate indifference on the part of

the police officers. The facts, as alleged in the complaint and as depicted in the videos, do not

permit a reasonable inference that the officers knew of the specific risk that Martin posed to


                                                  9
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


Reynolds. In fact, the videos show that Reynolds and Martin appeared to be well-acquainted with

each other, and, based on their interactions with each other as shown on video, it was reasonable

to infer that they had been spending time together that night. For example, when Szczesniak asked

Reynolds if the beer on the ground belonged to her, she replied that “it was sitting out here when

we came.” (emphasis added). At one point, Reynolds asked Martin, “are you doing alright baby?”

At another, Reynolds did not object to Martin’s putting his arm around her, nor did she object to

Martin’s holding her open-intoxicant citation for her.

        The complaint and videos are also devoid of facts suggesting that the police officers knew

that Martin had the propensity to rape and murder women similar to Reynolds. As the district

court explained, the officers “did not know, and had no reason to know or even suspect, that Martin

would later be arrested for the murders of multiple women in a similar demographic to Reynolds.”

Reynolds v. City of Ferndale, 545 F. Supp. 3d 533, 540 (E.D. Mich. 2021). We agree with the

district court.

        Moreover, the officers’ lack of knowledge was not for want of investigating. Szczesniak,

for example, spent much of the encounter at the 7-Eleven store in his vehicle attempting, in vain,

to find Martin’s information on the police databases. Skomski also searched for Martin on the

police databases, but found nothing. It is true that Zyrowski recognized Martin, but it was only to

the extent that she had given him a ride out of Ferndale into Detroit a few months prior to the

incident with Reynolds. And while Zyrowski suspected that Martin lied to the officers about his

personal information, suspicions about a person’s dishonesty do not necessarily give rise to

suspicions that the person is prone to rape or murder. See Doe, 954 F.3d at 935; McQueen, 433

F.3d at 469–70.




                                                10
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


       On appeal, the Estate argues that Martin’s intoxication, apparent homelessness, erratic

behavior, and relative youth indicated that the officers knew of the specific risk that Martin posed

to Reynolds. But none of these facts suggested that Martin posed the specific risk that later

developed into the apparent murder of Reynolds. Recall that, in Doe, the perpetrator’s previous

behavioral problems did not support an inference that school officials knew of the specific risk of

sexual assault that he later committed. 954 F.3d at 935. So too here. Martin’s intoxication,

homelessness, and odd behavior cannot support an inference that the officers knew of the specific

risk that Martin posed to Reynolds.

       In any event, the videos depict Martin as less erratic and dangerous than the Estate alleges.

While Martin appeared alarmed when the officers first arrived, the way he acted and

communicated reasonably suggested that he was both willing and able to take care of an impaired

Reynolds, much as one friend would take care of another. For example, Martin told the officers

that Reynolds was to come with him, and Reynolds did not object. At another point, when

Szczesniak served the apparently impaired Reynolds with a citation for an open intoxicant, Martin

offered to hold the citation for Reynolds. Again, Reynolds did not object. And, earlier, when

Reynolds had grown combative with the officers when they asked her if she was drinking that

night, Martin attempted to calm her—and in fact, it appeared that he did calm her. Therefore, the

videos do not support even a reasonable inference that the officers knew of the specific risk to

Reynolds that later developed such that the officers could be found to have acted with deliberate

indifference.

       In the alternative, the Estate argues that the alleged facts indicated that the officers knew

of and disregarded the specific risk of harm posed by “other opportunistic predators.” The Estate




                                                11
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


insists that the officers knew of this risk because they abandoned her at a Sunoco gas station in a

high-crime area in Detroit.

       It is true that if the officers had abandoned Reynolds in a known high-crime area by herself,

our analysis might be different. See, e.g., Wood v. Ostrander, 879 F.2d 583, 588 (9th Cir. 1989)

(holding that the police officer acted with deliberate indifference by dropping a victim off in a

high-crime area where she was later assaulted and raped). But the officers did not leave Reynolds

alone; rather, they left her with Martin, who appeared to be a friend who wanted to assist Reynolds

in her impaired state.     That the officers reasonably misunderstood Reynolds and Martin’s

relationship does not lead to a necessary inference that the officers acted with deliberate

indifference towards the risk of harm posed by criminal predators in high-crime areas of Detroit.

Though the officers were mistaken, the deliberate-indifference element requires a more culpable

mental state than what was alleged here. See Ewolski, 287 F.3d at 513.

       In sum, whether Martin or an unknown predator posed a risk of harm to Reynolds, the

allegations fail to establish that the officers knew of those specific risks such that they acted with

deliberate indifference towards Reynolds.          Because the complaint fails to plead facts

demonstrating deliberate indifference, it fails to satisfy the necessary third element of the state-

created danger exception to the DeShaney rule.

       The Custodial Exception. The Estate also alleges a claim under the custodial exception.

This exception applies to injuries that the plaintiff suffers while in the state’s custody or when the

state releases the plaintiff from custody “in a manner that increases her risk compared to the status

quo.” Lipman, 974 F.3d at 742–43. Similar to the state-created danger doctrine, the custodial

exception requires that the state official(s) act with deliberate indifference to the risk of harm to

the plaintiff. See Salyers v. City of Portsmouth, 534 F. App’x 454, 459–60 (6th Cir. 2013) (quoting


                                                 12
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


Stemler v. City of Florence, 126 F.3d 856, 870 (6th Cir. 1997) (holding that the plaintiff can recover

under the custodial exception if the plaintiff’s injury “occurred as a result of the state’s deliberate

indifference to the risk of such an injury”)).

        Here, for the same reasons that the Estate failed to allege facts sufficient to demonstrate

deliberate indifference under the state-created danger doctrine, the Estate also fails to allege facts

that show that the officers acted with deliberate indifference upon Reynolds’s release from the

officers’ custody. Therefore, the district court did not err by dismissing the Estate’s custodial

exception claim.

        Our decision today should not be read to minimize Reynolds’s loss of life or the suffering

and sorrow Reynolds’s loved ones have had to endure. Substantive due process claims brought

under the exceptions to DeShaney require a demanding standard for plaintiffs because the Federal

Constitution does not “supplant” state tort law, see Daniels v. Williams, 474 U.S. 327, 332 (1986);

rather, the Constitution “supplements” state tort law, see Doe, 954 F.3d at 938. For that reason, a

plaintiff must allege extreme misconduct rather than negligence or some less-culpable mental state.

Here, while there may have been negligent misconduct on the part of the officers, it was not

extreme misconduct that rises to the level of constitutional error. Therefore, we must affirm the

district court’s dismissal of the Estate’s substantive due process claim.3

                                         C. Equal Protection

        The Estate also alleges that the City of Ferndale and its police officers violated Reynolds’s

rights under the Equal Protection Clause. “The Equal Protection Clause prevents states from

making distinctions that (1) burden a fundamental right; (2) target a suspect class; or


3
  The defendants also argue that they are entitled to qualified immunity on this substantive due process
claim. Because the Estate has failed to allege facts necessary to establish a substantive due process claim
under either DeShaney exception, we need not address qualified immunity.

                                                    13
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


(3) intentionally treat one individual differently from others similarly situated without any rational

basis.” Johnson v. Bredesen, 624 F.3d 742, 746 (6th Cir. 2010). Here, the Estate alleges that the

defendants targeted a suspect class.

       To state such a claim, the Estate must adequately allege two threshold elements: (1) that

the state “treated the plaintiff disparately as compared to similarly situated persons”; and (2) that

“such disparate treatment . . . targets a suspect class.” Ctr. for Bio-Ethical Reform, Inc. v.

Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (internal quotation omitted). Here, the Estate

alleges the following:

   •   Defendant Officers, all of whom are White, subjected Ms. Reynolds, who is Black,
       to unequal treatment under the law when they seized and transported her “out of
       our City” to the mostly Black populated City of Detroit.
   •   Defendant Officers were predisposed to treat Black people differently from
       similarly situated White people and/or were trained, instructed, and expected to do
       so.
   •   Had Ms. Reynolds been White, Defendant Officers would not have treated her in
       the manner described above.
   •   Had Ms. Reynolds been a similarly situated White citizen, Defendant Officers
       would not have taken her into custody, transported her against her will in the dead
       of night to the City of Detroit where she did not live, with a 34-year-old intoxicated
       Black male (DeAngelo Martin) she was not with and who the Officers could not
       identify, and abandon her alone with Martin with nowhere to go.

The district court concluded that the complaint did not adequately allege an equal protection claim

because the allegations did not identify a similarly situated Caucasian person or a case comparable

to Reynolds’s case. See Reynolds, 545 F. Supp. 3d at 541. We agree with the district court.

       Bare assertions and conclusory allegations “are not entitled to the assumption of truth.”

Iqbal, 556 U.S. at 680. The pleading standards of Iqbal and Twombly require additional supporting

details before the pleadings are taken as truth. Id. at 681. In Napolitano, for example, the plaintiffs

brought an equal protection claim alleging that the federal government treated them with disfavor


                                                  14
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


“on account of [the p]laintiffs’ viewpoint on certain political issues.” 648 F.3d at 379. But we

found that the claim was implausible because the complaint did not provide necessary details that

identified a similarly situated individual or organization of a different political viewpoint that did

not receive the same treatment from the government as did the plaintiffs. Id. at 379–80.

      The Estate’s claim fails for the same reason. The Estate did not identify anyone similarly

situated to Reynolds who received more favorable treatment. Conclusory allegations that a

hypothetical Caucasian comparator would have received more favorable treatment are not entitled

to an assumption of truth. Iqbal and Twombly’s pleading standards require more. See, e.g., Nali

v. Ekman, 355 F. App’x 909, 913 (6th Cir. 2009) (affirming dismissal of the plaintiff’s equal

protection claim because the complaint failed to state facts that showed “some evidence that the

people not disciplined were similarly situated and of a different race”).

      On appeal, the Estate argues for a remand to provide it the opportunity to engage in

discovery to find a similarly situated Caucasian comparator. It also argues that we should not

require more specific allegations because that would impose too heavy an evidentiary burden at

the pleading stage. But discovery is not needed for the Estate to sufficiently allege disparate

treatment. For example, the Estate might have been able to seek public records and to allege based

on those records that the City of Ferndale police treated similarly situated Caucasian people

differently than they treated Reynolds who was an African American. Or the complaint could

have alleged that the police officers did not follow proper procedure in removing Reynolds to

Detroit, which—at the motion-to-dismiss stage of the proceeding—might have been enough to

support a reasonable inference of disparate treatment that targeted a suspect class. Instead, the

Estate presented nothing but conclusory allegations bereft of supporting details. These allegations




                                                 15
No. 21-2732 Reynolds, et al. v. Szczesniak, et al.


fail to meet the pleading standards under Iqbal and Twombly. Therefore, the district court did not

err by dismissing the Estate’s equal protection claim.4

                                          D. Monell Claim

        The Estate also brought a Monell claim against the City of Ferndale. “[A] local government

can be sued under § 1983 only when a policy or custom of the government caused the injury in

question.” Lipman, 974 F.3d at 747; Monell v. Dep’t of Soc. Servs. of the City of N.Y., 436 U.S.

658, 694 (1978). However, a city “can only be held liable if there is a showing of an underlying

constitutional violation by the [city’s] officials.” Andrews v. Wayne County, 957 F.3d 714, 725

(6th Cir. 2020).

        Here, the Estate has failed to allege an underlying constitutional violation committed by

Ferndale’s police officers. Therefore, the Estate cannot state a Monell claim.

                                                  III.

        For the foregoing reasons, we AFFIRM the judgment of the district court.




4
 Because the Estate has failed to allege facts necessary to state an equal-protection claim, we need not
address the defendants’ claim of qualified immunity.

                                                  16